Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art does not teach a temperature calculator configured to calculate a temperature of the three-way catalyst, wherein an output torque requested for the internal combustion engine is an internal combustion engine request torque, an opening degree of the throttle valve corresponding to the internal combustion engine request torque is a reference opening degree, the combustion period processor is configured to, in the increase process, increase the flow speed of the exhaust gas in the exhaust pipe by setting the opening degree of the throttle valve to be greater than the reference opening degree, and the combustion period processor is configured to (a) execute the increase process by setting the opening degree of the throttle valve to be greater than the reference opening degree when the temperature of the three-way catalyst is greater than an end determination temperature, and (b) not execute the increase process and instead set the opening degree of the throttle valve to the reference opening degree . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, June 15, 2021